DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the coil form wall" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “the armature is free of overflow channels”. It is unclear and/or uncertain (i.e. there appears to be a zone of uncertainty) from a reading of the claim as to what is intended by the term/phrase/idea and how such a term/phrase/idea should be interpreted. In other words, it 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 6, 8, 9, 12 is/are rejected (as indefinitely understood) under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Perach (US 4719943); 
Claim 3 is/are rejected in the alternative (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Perach as applied to claims 1 and 2 (as indefinitely understood) above, and further in view of McAuliffe (US 4932439) and/or Zigler (US 5345669); 
Claim 4 is/are rejected in the alternative (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Perach as applied to claim 1 (as indefinitely understood) above, and further in view of Meister (US 4922965); 
Claims 5 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Perach as applied to claims 1 (as indefinitely understood) above; 
Claims 10 and 11 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Perach as applied to claim 1 (as indefinitely understood) above, and further in view of Fleischer (US 8854164) and/or Holmes (US 9528626); 
Claim 1 (in the alternative) and claim 7 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Radaelli (US  4339082) in view of Perach. 

 Perach discloses in claim 1:  (see at least annotated figure 2)
    PNG
    media_image1.png
    761
    621
    media_image1.png
    Greyscale

An electromagnetic actuating device (figure 2), comprising: a pole sleeve (132/146); an armature (128) disposed radially within the pole sleeve (within 132); and a coil form (bobbin 138) of an electromagnetic coil (122) disposed radially outside of the pole sleeve, the armature having a 

Perach discloses in claim 2: The electromagnetic actuating device as recited in claim 1, wherein on or in the pole-sleeve wall (the fluid flow path at 148 as well as the axial break between the lower sleeve 132 and the upper sleeve 146), the pole sleeve has one or more channels or channel sections, which are flow-connected to the longitudinal channel of the coil form (as shown to provide for fluid flow there through.)  

Perach discloses in claim 3: The electromagnetic actuating device as recited in claim 2, wherein the pole sleeve together with its channels or channel sections, is formed by punching and rolling (the preceding “formed by punching and rolling” considered a product by process claim terminology, where the patentability of a product does not depend upon its method of production, MPEP 2113, where it is noted that the resultant forms of the pole sleeve and its channels or channel sections are provided as a rolled cylindrical shape), (the use of “and/or” considered an indication of alternative grouping under MPEP 2131) and/or the pole sleeve is formed of magnetically conductive [material] but Perach does not explicitly disclose: an unalloyed steel, with a carbon content of less than 0.15 percent; nor a punched rolled sleeve with punched channels or sections; but McAuliffe discloses: using a medium carbon leaded steel of 12L14 and Zigler teaches: rolling and punching sheet metal with holes in the sheets, for the purpose of producing an electromagnet, (Col 7 ln 20-37) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize an unalloyed steel of 12L14 with a carbon content of 0.15 percent as taught in McAuliffe for the magnetically conductive material of Perach, all for the purpose of using a preferred magnetic material for ease of machining of complex solenoid parts; 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention as taught in Zigler, to form the sleeve and channels or sections of Perach as taught in Zigler by rolling and punching the sheet metal in to the desired form, all for the purpose of producing the electromagnet, with for example common regularity and efficient throughput. 
 
Perach discloses in claim 4: The electromagnetic actuating device as recited in claim 1, wherein the coil form together with its longitudinal channel, is formed [of plastic] by injection molding (the step formed by injection molding considered a product by process claim step where the patentability of a product does not depend upon its method of production, MPEP 2113.);  while Perach does not explicitly disclose: injection molded plastic part, Meister teaches: forming the bobbin via injection molding for the purpose of manufacturing the solenoid part (Col 3 ln 3-6.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to form the bobbin of Perach as taught in Meister via injection molding for the purpose of manufacturing the solenoid part. 

Perach Figure 2 discloses in claim 5: The electromagnetic actuating device as recited in claim 1, wherein the armature is [not] free of overflow channels (as far as it may be understood, the armature outer surface must have no fluid flow path there through.)  but Perach figure 1 teaches: the armature outer surface has no fluid flow path there through (for the purpose of for example providing for a uniform magnetic flux path about the circumference of the armature during reciprocal action); accordingly; 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of the armature of figure 2 Perach, the armature of figure 1 of Perach where the armature outer surface has no fluid flow path there through, all for the purpose of for example providing for a uniform magnetic flux path about the circumference of the armature during reciprocal action. 

Perach discloses (as modified for the reasons discussed above) in claim 6: The electromagnetic actuating device as recited in claim 3, wherein the longitudinal channel of the coil form and the channels or channel sections of the pole sleeve together form one common channel (i.e. the axial channel for the flow path there through), the common channel having a first channel cross-section that is tapered in places to a second channel cross-section (the cross sectional tapered section of groove channel 98 transitions to a larger channel between 150 and 152 axial opposed faces of the armature 128 and sleeve 146, which then tapers/transitions to the axial channel 148). 

Perach discloses in claim 8: The electromagnetic actuating device as recited in claim 1, wherein the pole sleeve is formed in several parts with a pole ring (146) and a guide sleeve (132.)  

Perach discloses in claim 9: The electromagnetic actuating device as recited in claim 1, wherein the pole sleeve is secured in rotatably fixed fashion in the actuating device in such a way that the longitudinal channel is located in a direction of gravitational force above the armature or in the direction of gravitational force below the armature (i.e. the sleeves of the pole are located along the axial direction, with the upper (gravitational) end at 144 and the lower (gravitational) end distal at 12.) 

Perach discloses in claim 10: The electromagnetic actuating device as recited in claim 1, wherein to guide the armature, but does not disclose: a glass-fabric foil coated with PTFE is disposed radially between the pole sleeve and the armature, and/or (the preceding “and/or” taken as alternative grouping under MPEP 2131) the pole sleeve at its inner circumference and/or (id) the armature at its outer circumference has at least sectionally magnetically non-conductive coating; Fleischer teaches: lining the surface between the pole sleeve (20 pole tube) and the armature (24) with a glass-fabric foil coated with PTFE (52 figure 1, and see Col 3 ln 23-64, for the purpose of reducing friction between the sleeve and the armature during reciprocal movement.)
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as taught in Fleischer, a lining the surface between the pole sleeve and the armature of Perach as taught in Fleischer as a glass-fabric foil coated with PTFE, all for the purpose of reducing friction between the sleeve and the armature during reciprocal movement. 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as taught in Holmes, a lining the surface between the pole sleeve and the armature of Perach as taught in Holmes, a nickel coating, all for the purpose of reducing friction and preventing magnetic latching. 

Perach discloses (in the alternative as modified for the reasons discussed above) in claim 11. The electromagnetic actuating device as recited in claim 10, wherein the coating is a nickel coating (non-magnetic nickel coating as discussed for the reasons above) or (the use of “or” provides an alternative grouping, MPEP 2131) a nickel-phosphorus coating. 

Perach discloses in claim 12: The electromagnetic actuating device as recited in claim 1, further comprising: a pole core (at end near 118); wherein at an end of the armature facing away from the pole core, the actuating device is closed by a magnetic cover (144), one or more cutouts (at openings 1002, 1004) being formed in the magnetic cover, which continue the longitudinal channel of the coil form at the second armature end face (at least at 1002.) 

And in the alternative…
Radaelli discloses in claim 1:  An electromagnetic actuating device (figure 1, 2), comprising: a pole sleeve (15); an armature (36/37) disposed radially within the pole sleeve; and a coil form (bobbin 31) of an electromagnetic coil (16) disposed radially outside of the pole sleeve, the Radaelli does not disclose: a longitudinal groove in the inner annular surface wall of the coil form or bobbin; but Perach teaches: a longitudinal channel groove in the inner annular surface wall of the coil form or bobbin (98, and see Col 5 ln 59-62) (i.e. there is a gap between 132 and face of 128, and then fluid flow in channel 98 to connect the distal ends of the armature.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange in Radaelli as taught in Perach, a longitudinal channel groove in the inner annular surface wall of the coil form or bobbin, for the purpose of for example increasing fluid flow between the upper and lower regions of the bobbin groove space, so as to more readily pressure balance the armature, and increase fluid flow rate. 

Radaelli discloses (or as modified for the reasons discussed above) in claim 7: The electromagnetic actuating device as recited in claim 1, wherein the pole sleeve is formed in one piece (15 is in one piece with longitudinal slots there in.)  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753